Citation Nr: 1141134	
Decision Date: 11/04/11    Archive Date: 11/21/11

DOCKET NO.  04-41 651A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to service connection for claimed headache disorder, to include as secondary to the service-connected a posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from September 1966 to August 1968.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the RO.

In May 2005, the Veteran testified at a hearing held at the RO before a Decision Review Officer.  A transcript of this hearing is associated with the claims file.

In June 2009, the Board remanded the matter for additional development of the record.

The Board subsequently requested a VHA opinion that was received in May 2011.


FINDINGS OF FACT

1.  The Veteran is not found to have presented credible lay assertions sufficient to establish a continuity of symptomatology referable to headaches since service.  

2.  The Veteran is not shown to have manifested complaints or findings referable to headaches in service or for many years thereafter.  

3.  The currently demonstrated migraine headaches are shown to be less likely than not due to his exposure to an explosion or other harmful noise levels of the Veteran's period of active service or to have been caused or aggravated by the service-connected PTSD.   


CONCLUSION OF LAW

The Veteran's disability manifested by migraine headaches is not due to disease or injury that was incurred in or aggravated by service; nor is it proximately due to or the result of his service-connected PTSD.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 3.102, 3.303, 3.310 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (including as amended effective May 30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).

VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that the notice requirements of VCAA applied to all five elements of a service connection claim (i.e., to include the rating assigned and the effective date of award).

The November 2003, April 2008 and July 2009 letters provided the Veteran with notice of VA's duties to notify and assist him in the development of his claims consistent with the law and regulations.

In this regard, these letters informed him of the evidence and information necessary to substantiate his claim, the information required of him to enable VA to obtain evidence in support of his claim, and the assistance that VA would provide to obtain information and evidence in support of his claim.  He was also notified of disability ratings and effective dates of awards.

Although complete notice was not provided prior to the initial adjudication of this claim and amount to a notice timing defect, these matters were readjudicated by a January 2010 Supplemental Statement of the Case (SSOC) that cured the defect.  See 38 U.S.C.A. § 7105 ; see Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006); see also See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in a Statement of the Case (SOC) or SSOC, is sufficient to cure a timing defect).   

The Board also finds that VA has made reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate his claims.  38 U.S.C.A. § 5103A (West 2002).  

The Veteran's service treatment records are associated with his claims file, and VA has obtained all pertinent/identified records that could be requested.  The development requested in prior remand was undertaken, and the Veteran was afforded a VA examination.  A VHA opinion also was obtained.  The opinions are sufficient to decide the claim.  


Legal Criteria

Service connection will be granted for disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic."  When the disease entity is established, there is no requirement of evidentiary showing of continuity.

Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing, (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Service connection may be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc). Briefly, the threshold legal requirements for a successful secondary service connection claim are: (1) Evidence of a current disability for which secondary service connection is sought; (2) a disability which is service- connected; and (3) competent evidence of a nexus between the two.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.102, 4.3.


Analysis

The Veteran asserts that his current headaches are related to an event during service when an ammunition dump blew up as well as his routine exposure to hazardous noise levels caused by choppers, explosions and artillery fire.  Although there is no documentation of treatment for headaches in service, he reports having had headaches since the time he served in the Republic of Vietnam.  Because he was in a war zone, he reports not having the luxury of going on sick call or resting while his head cleared up.  (See the May 2005 hearing transcript.)

The service treatment records are negative for complaints or findings referable to the claimed headaches.  Moreover, the report of medical history prepared at separation showed that the Veteran denied having or having had frequent or severe headaches.  

After service, a September 2003 private treatment record first showed that the Veteran reported having occasional headaches.  

At a December 2003 VA examination, the Veteran reported having a history of headaches that started with an explosion of ammunition in service.  He reported that his headaches averaged about 2 to 3 a week.  A diagnosis of migraine headaches was reported.

The Veteran was afforded a VA examination in November 2007 when his claims file was reviewed.  There was no change in the reported history of the Veteran's headache disorder.  The physician diagnosed migraine headaches and commented that, although the Veteran stated his headaches started in service following an explosion, there was no definite documentation of headaches starting in Vietnam.  The exact connection of the headaches with the explosion of the ammunition supply depot was not available.  The opinion was that it was less likely as not that the headaches were the result of the explosion in service.  

Another VA examination was conducted in October 2009 when the claims file was noted to have been reviewed by the examiner.  The Veteran reported being 1/2 mile away from the ammunition explosion in service, but added that there had been no direct impact or hit to the head or resulting loss of consciousness.  The examiner noted that the postservice treatment records did not show any diagnosis or treatment for headaches.  

The Veteran indicated that he had not gone to an outside neurologist and that his primary care physician gave him Motrin, Tylenol and Advil for his headaches.  The opinion was that it was less likely that the current migraine headaches were due to the in-service explosion or that the claimed headaches were not due to PTSD as these occurred independently and were not associated with PTSD.

In connection with its review of the case, the Board requested a VHA medical opinion in March 2011 as to whether the current migraine headache disorder at least as likely as not was caused by a single incident of excessive noise exposure or his routine exposure to elevated noise levels incident to the Veteran's duties during service or at least as likely as not caused or aggravated by the service-connected PTSD.  

In a July 2011 response, a VHA neurologist reviewed the claims file for the purpose of providing an opinion as to the etiology of the claimed headache disorder.  Based on the neurologist's review of the record including consideration of the Veteran's lay assertions, the reviewing medical specialist opined that it was "not likely (using the standard of at least as likely as not)" that the current migraine headaches were caused by a single incident of excessive noise exposure or his routine exposure of elevated noise levels incident to his duties during service.  The reviewer also noted that it was "not likely (using the standard of at least as likely as not)" that the current migraine headache disorder was caused or aggravated by the service-connected PTSD.  The rationale was that the Veteran's headaches were not clearly documented in service.  He added that PTSD could contribute to headaches, but he did not see convincing evidence that would make this more likely than less likely that the headaches were a consequence of his PTSD.  

Based on the VA examinations reports, the Veteran is shown to have a current diagnosis of migraine headaches.  

The Veteran also provided lay statements to the effect that he had headaches throughout his tour of duty and that these had continued since service.  His statements are competent since he is able to describe the symptoms he experiences.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

However, on this record, the Board finds these lay statements are not credible.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (Observing that "[o]nce evidence is determined to be competent, the Board must determine whether such evidence is also credible.")

The lack of credibility does not rest on whether or not the Veteran sought treatment for his headaches in service.  His failure to seek treatment can be explained to some extent by his testimony.  However, the Board notes that these more recent assertions are shown to be inconsistent with earlier and more reliable statements made at the time of service.   This information reported by the Veteran in service seriously compromises the credibility of the statements on which his current claim is based.  

Significantly, at the time of his separation from service, the Veteran completed a medical history report and specifically denied having or having had frequent or severe headaches.  This statement made at the time of service clearly conflicts with his current lay assertions provided many years later in connection with his claim for compensation benefits.  

As such, the earlier declaration during service is found to be credible and consistent with the other evidence in the record showing no complaints or findings of headaches until many years after service.

While the Board recognizes that the Veteran does have a diagnosed headache disorder, his more recent statements as to the onset and ongoing symptomatology of his headaches are found to lack credibility and to be unsupported by the medical evidence on file.  

Aside from these statements, the Veteran has offered no other evidence to support his lay assertions or his claim.  Furthermore, the only medical evidence of record that addresses the etiology of the headache disorder is against the claim.

The VA examiners and the VHA specialist opined essentially that there was no basis to link the Veteran's headache disorder to a documented event or incident of service.  As there was no convincing evidence, the VHA specialist essentially concluded that it was less likely than not that the claimed headache disorder was caused or aggravated by the service-connected PTSD.  The VHA specialist specifically noted that the opinions expressed took into consideration the Veteran's lay statements and the medical evidence on file.

Although the Veteran's representative objects to the rationale expressed in terms that the lack of documentation in service was given more weight than the Veteran's statements, the Board also finds that the Veteran's statements are not credible so as to establish a continuity of symptomatology referable to the claimed headaches beginning in service.  

Finally, the Board notes that the Veteran's lay assertions concerning an etiological relationship between the migraine headaches and the service-connected PTSD are not competent evidence as he is not shown to have the requisite expertise to render a medical opinion.  

Thus, on this record, the Board finds no basis for linking the onset of the claimed headaches to the reported exposure to hazardous noise levels or another event of his service or to the service-connected PTSD by way of direct causation or aggravation.

Accordingly, as the preponderance of the evidence is against the claim of service connection for a headache disorder, the benefit-of-the-doubt doctrine cannot be applied in this case.



ORDER

Service connection for a headache disorder is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



Department of Veterans Affairs


